Citation Nr: 1032177	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  04-41 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision which was issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, and declined to reopen the Veteran's 
claim of service connection for a right hip disability.

This matter was remanded by the Board in December 2008 with 
instructions to provide the Veteran with additional notice that 
is consistent with Kent v. Nicholson, 20 Vet. App. 1, (2006), 
undertake any other development deemed appropriate, and 
readjudicate the issue.  The Board is satisfied that the action 
directed in its remand has been performed and will proceed with 
appellate consideration of the issue framed above.


FINDINGS OF FACT

1.  A rating decision mailed to the Veteran in August 1999 denied 
service connection for a right hip disability; as bases for its 
denial, the RO concluded that the evidence of record at that time 
failed to establish either in-service incurrence, diagnosis or 
treatment of a right hip injury, or, a current or chronic right 
hip disability; the Veteran did not appeal that rating decision.

2.  The evidence associated with the claims file after the August 
1999 rating decision, when considered with evidence already of 
record, does not relate to the previously unestablished factual 
questions of in-service incurrence, diagnosis or treatment of a 
right hip injury, or, whether the Veteran has a current or 
chronic right hip disability.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
Veteran's claim of service connection for a right hip disability.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

In the context of a claim to reopen a final decision on the basis 
of new and material evidence, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA requires that 
VA look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes the type of evidence 
and information that would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  A veteran is 
thereby notified that the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.  Failure to provide 
such notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In this case, the Veteran and his representative were properly 
notified of the information and evidence needed to reopen a 
service connection claim for a right hip disability in a February 
2009 notice letter that was issued in compliance with the Board's 
December 2008 remand.  This letter further advised the Veteran as 
to the reasons and bases for VA's prior denial of service 
connection.  After a reasonable period of time in which the 
Veteran had the opportunity to respond, his claim was 
subsequently readjudicated in an October 2009 Supplemental 
Statement of the Case.

The Board notes that the February 2009 notice letter also advised 
the Veteran of the information and evidence needed to generally 
substantiate and complete a claim of service connection for a 
right hip disorder.  The Veteran was also advised that a 
disability rating and an effective date for the award of benefits 
are assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that, in this case, complete VCAA notice 
was provided after the initial adjudication of the claims.  
Nonetheless, this timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claims.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, any timing deficiency concerning the February 2009 
notice letter has been remedied.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records and identified private 
and VA treatment records have been obtained.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  New and Material Evidence

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the Veteran's claim was received 
after August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers which, 
by itself or in connection with evidence previously included in 
the record, "relates to an unestablished fact necessary to 
substantiate the claim." Such evidence must also "raise a 
reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, the Veteran's initial claim for service connection 
for a right hip disability was denied in an August 1999 rating 
decision on the basis that the evidence of record at that time 
demonstrated neither a diagnosis or treatment of a hip injury 
during service nor a current and chronic right hip disability.  
The Veteran did not initiate an appeal by filing a Notice of 
Disagreement.  Accordingly, the August 1999 rating decision is 
final under 38 U.S.C.A. § 7105(c).  The question for the Board 
now is whether new and material evidence supporting service 
connection for a right hip disability has been received by VA 
since the issuance of the final August 1999 rating decision.

In support of his July 2003 request to reopen his claim of 
service connection for a right hip disability, the Veteran has 
submitted treatment records from Moncrief Army Hospital and 
various private hospitals that encompass treatment from 1995 to 
2004.  These records do not reflect any treatment or diagnosis of 
a current right hip disorder, nor do they reflect any subjective 
complaints by the Veteran of any right hip symptoms.  The Veteran 
has also provided copies of service treatment records which are 
duplicative of records that were already in the claims file at 
the time of the prior August 1999 rating decision.  These records 
also do not indicate any treatment, diagnosis, or subjective 
complaints concerning the right hip.  The Board also notes that, 
other than identifying "right hip" on his July 2003 claim, the 
Veteran has not made any specific lay contentions regarding his 
claimed right hip disability.

The Board acknowledges that much of the medical evidence received 
since the August 1999 decision is "new," in the sense that it 
was not available at the time that decision was issued.  
Nonetheless, this new evidence does not relate to either the 
issue of in-service incurrence, diagnosis or treatment of a right 
hip injury, or the question of whether the Veteran has a current 
or chronic right hip disability, neither of which had been 
previously established.  Accordingly, the newly received evidence 
does not raise a reasonable possibility of substantiating the 
claim.  

Consequently, the Board finds that new and material evidence has 
not been received by VA to permit reopening of the Veteran's 
claim of service connection for a right hip disability.  This 
appeal must be denied.


ORDER

New and material evidence has not been received and the Veteran's 
claim of service connection for a right him disability is not 
reopened.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


